UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 05-1713



JENNIFER A. ADKINS,

                                               Plaintiff - Appellant,

             versus


COVENTRY HEALTH CARE, INCORPORATED, a Delaware
Corporation;    SOUTHERN   HEALTH    SERVICES,
INCORPORATED, a Virginia Corporation,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Chief
District Judge. (CA-04-825)


Submitted:    January 25, 2006                Decided:   March 1, 2006


Before MOTZ, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James B. Thorsen, THORSEN & SCHER, L.L.P., Richmond, Virginia, for
Appellant. Vernon E. Inge, Jr., Charles G. Meyer, III, Joan C.
McKenna, LECLAIR RYAN, P.C., Richmond, Virginia for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jennifer A. Adkins appeals the district court’s order granting

summary   judgment   in   favor   of    Coventry   Health   Care,   Inc.   and

Southern Health Services, Inc. (collectively "Coventry") in her

civil action alleging employment discrimination under Title VII of

the Civil Rights Act of 1964, as amended.             Having reviewed the

record and found no reversible error, we affirm.

     Adkins's complaint alleged “harassing, discriminatory and

retaliatory employment actions taken against her because of her

sex, female, and assert[ed] common law state claims for breach of

contract and/or quantum meruit.”1 Joint Appendix 145.                   Adkins

claims that she was sexually stereotyped and discriminated against

because she was a strong, forthright female in a male-dominated

senior    management      culture.       According     to     Adkins,    these

impermissibly gender-based motives led Coventry to eliminate her

position and assign her primary job responsibilities to two male

employees.

     Because   Adkins      did    not    present     direct    evidence    of

discrimination, the district court properly found that she must

establish a prima facie case of discrimination by satisfying the


     1
      The district court dismissed the breach of contract claim
pursuant to Federal Rule of Civil Procedure 12(b)(6) and granted
summary judgment to Coventry as to the quantum meruit claim.
Adkins challenges neither ruling in her brief on appeal.
Therefore, we deem those issues to be waived. See Tucker v.
Waddell, 83 F.3d 688, 690 n.1 (4th Cir. 1996) (failing to present
argument in appellate brief waives appellate review).

                                     - 2 -
four-prong, indirect proof scheme set forth in McDonnell Douglas

Corp. v. Green, 411 U.S. 792, 802 (1973).               To do so, Adkins must

show that (I) she is a member of a protected class; (ii) she

suffered an adverse employment action; (iii) at the time of the

adverse employment action, she was performing at a level that met

Coventry's legitimate job expectations; and (iv) her position

remained open or was filled by a similarly qualified individual

outside of the protected class.        See Mitchell v. Data Gen. Corp.,

12 F.3d 1310, 1315 (4th Cir. 1993).

     We are persuaded by the district court's analysis that Adkins

failed to satisfy either the third or the fourth prong of the

indirect proof scheme.     Although the evaluations of Adkins's work,

particularly    during   her   rise   to   an    executive    position,   were

generally positive, it is undisputed that they referenced poor

leadership     and   management   skills,       which    became   increasingly

significant as she assumed supervisory responsibilities.              Further,

Adkins acknowledges that the responsibilities of her position, when

eliminated, were divided among one male and two female employees.2

Therefore, Adkins is unable to establish that she was replaced by

an individual outside of her protected class.              She also fails to

establish that proof of the fourth prong is unnecessary in the



     2
      Although the two female employees who inherited some of her
responsibilities report to a male employee, this fact does not
establish that Adkins was replaced by a male employee. Adkins also
reported to a male employee when she held those responsibilities.

                                   - 3 -
present case. See Brown v. McLean, 159 F.3d 898, 905 (4th Cir.

1998) (identifying exceptions to the need to establish the fourth

prong).

     Finally, even if Adkins had established a prima facie case,

she failed to proffer evidence beyond bare allegations of sexual

stereotyping in a male-dominated culture that Coventry's reason for

eliminating her position was a pretext for discrimination.

     For the foregoing reasons, the judgment of the district court

is

                                                         AFFIRMED.




                              - 4 -